Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “wherein the motor has an axis of rotation of the motor; wherein the blade has an axis of rotation of the blade;”.  It appears that Applicant meant that the motor has an axis of rotation and that the blade has an axis of rotation.  It is not clear what is meant by “of the motor” and “of the blade”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (U.S. Publication 2006/0219074).
In regards to claim 1, Zhang discloses cutting device, comprising: a stand (base 12); a saw (19/20) supported by the stand (12), the saw including a motor (20) and a blade (19) configured to be rotatably driven by the motor (20); a tray (work table 10), the tray (10) including an upper surface, the upper surface being configured to support an object to be cut, and the tray (10) being slidable with respect to the saw (19); a basin (water tray 80), wherein part of the blade is configured to rotate through the basin when the blade is driven by the motor (“Water tray 80 defines or forms a reservoir 82 for containing water or any suitable fluid for cooling cutting blade 19 as cutting blade 19 cuts through the work piece. Preferably, slot 13 is in fluid communication with reservoir 82 so that as cutting blade 19 rotates to cut through the work piece, at least a portion of cutting blade 19 extends into the water or cooling fluid contained within reservoir 82 to cool cutting blade 19.” Paragraph [0028]);
 a rail (track 50) supported by the stand (12), wherein the tray (10) is slidable along the rail (via rollers 55); a plurality of rollers (roller elements 55) which facilitate the tray  (10) sliding on the rail (track 50); wherein the blade defines a plane; and wherein the rail extends along an axis parallel to the plane.
In regards to claim 8, Zhang discloses wherein further comprising a fixed table surface (top surface 14) supported by the stand (12).
In regards to claim 9, Zhang discloses wherein the blade (19) is disposed between the fixed table surface (14) and the tray (10) (e.g. in a vertical direction or the blade is between the right side of the fixed table and the left side of the tray).
In regards to claim 10, Zhang discloses a cutting device (10), comprising: a stand (12); a saw (19/20) supported by the stand (12), the saw including a motor  (20)and a blade (19) configured to be rotatably driven by the motor; a tray (10), the tray including a support surface (28), the support surface being configured to support an object to be cut, and the tray (10) being slidable (on rails 60) relative to the saw; a basin (80) configured to hold water, wherein part of the blade (19) is configured to rotate through the basin when the blade is driven by the motor; a fixed table surface (24), wherein the motor (20) is disposed below the fixed table surface (fig. 1); further comprising a rail (60) on which the tray is slidable; and further comprising a roller (55) which facilitates the tray sliding on the rail.
In regards to claim 13, Zhang discloses wherein the fixed table surface (14) is disposed adjacent to the tray (10).
In regards to claim 15, Zhang discloses a sliding table tile saw (10), comprising: a stand(12); a saw (19/20) supported by the stand (12), the saw including a motor (20) and the motor selectively driving a saw blade (19); a fixed table surface (14) supported by the stand, the fixed table surface (14) being stationary with respect to the stand (12); a tray (10) which is slidable relative to the fixed table surface (14) and the saw (19); a basin (80) below the tray; and a blade guard (covering the blade; not numbered) covering at least a portion of a cutting edge of the saw blade (19); wherein the saw blade is at least partially disposed in the basin (80); and wherein the motor (20) is disposed below the fixed table surface (14).
In regards to claim 16, Zhang discloses wherein the blade guard (covering the blade) includes a first portion (top cover) and a second portion (splitter/riving knife); and wherein the second portion is rotatable relative to the first portion (at the hinge between the two).
In regards to claim 17, Zhang discloses wherein the blade guard is translatable (hinged) relative to the saw (19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Zhang (U.S. Publication 2006/0219074) in view of Vickholm et al. (U.S. Publication 2015/0367530), herein referred to as Vickholm.  In regards to claim 7, Zhang discloses the claimed invention except wherein the motor is powered by a battery pack.  Attention is directed to the Vikholm tile saw. Vikholm disclsoes that is known for the motor of a tile saw to be “may be a hydraulic, pneumatic, electric, battery-electric, or internal combustion engine” (paragraph [0042].  It would have been obvious to one having ordinary skill in the art to have utilized a battery pack with the Zhang tile saw as contemplated by Vikholm such that the saw can be used without requiring a cord and an AC power source. 

Claims 2-4, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Zhang (U.S. Publication 2006/0219074) in view of Uneyama (U.S. Patent 7,084,779).
In regards to claim 2, Zhang does not disclose the motor and therefore, while it appears that the axis of rotation of the blade (19) is parallel to an axis of rotation of the motor, it would be speculative to positively state so.  Attention is further directed to the Uneyama table saw.  Zhang and Uneyama are considered analogous art in that they are both table saws where the blade protrudes from under the table surface and are rotationally driven with a motor, even though the workpiece they are intended to cut is different.  Uneyama discloses that the motor for driving the blade has a rotating shaft 12 that is connected to the rotation axis of the blade via a gear transmission.   The gear transmission allows for greater control and adjustment of the rotational speed of the blade (see col. 8, lines 30-68).  It would have been obvious to one having ordinary skill in the art to have utilized a gear transmission between the motor and the blade shaft such that the rotational axis of the blade and motor would be parallel and provide additional control of the rotational speed of the blade shaft.  
In regards to claim 3, the modified device of Zhang discloses wherein the axis of rotation of the blade (19 Zhang / 3 Uneyama) is parallel to a plane along the upper surface (24) of the tray (10).
In regards to claim 4, the modified device of Zhang discloses wherein the axis of rotation of the blade (19 Zhang / 3 Uneyama) is closer to the plane of the upper surface (work area 24) of the tray (10) than the axis of rotation of the motor (20 Zhang / 12 Uneyama) is to the plane along the upper surface of the tray (the rotational axis of the blade is above the rotational axis of the motor).
In regards to claim 11, Zhang discloses wherein the motor (20 Zhang / 11 Uneyama) has an axis of rotation of the motor (12 Uneyama); wherein the blade (19) has an axis of rotation of the blade (19 Zhang / 3 Uneyama); wherein the axis of rotation of the blade is offset from the axis of rotation of the motor (the rotational axis of the blade is above the rotational axis of the motor); wherein the axis of rotation of the motor is disposed below the support surface (24) of the tray (10); wherein the axis of rotation of the blade (19 Zhang / 3 Uneyama);  is closer to the support surface (24) of the tray (10) than the axis of rotation of the motor (12 Uneyama) is to the support surface of the tray; wherein the cutting device further comprises a fixed table surface (14 Zhang) supported by the stand (12 Zhang); and wherein the blade is disposed between the fixed table surface and the tray (Fig. 3 Zhang e.g. in a vertical direction or the blade is between the right side of the fixed table and the left side of the tray).
In regards to claim 12, Zhang discloses wherein further comprising a transmission, the transmission including at least one gear (12a/21 Uneyama).
In regards to claim 18, Zhang discloses wherein an axis of rotation of the saw blade (19 Zhang / 3 Uneyama) is parallel to and offset from an axis of rotation of the motor (12 Uneyama) (the rotational axis of the blade is above and parallel to the rotational axis of the motor).
In regards to claim 19, Zhang discloses wherein the tray (10) includes a support surface (28) configured to support a material to be cut; and the axis of rotation of the saw blade (19) is parallel to a plane (parallel to the top surface) along the support surface of the tray (10).
In regards to claim 20, Zhang discloses wherein the axis of rotation of the blade (19) is closer to the plane along the support surface of the tray than the axis of rotation of the motor is to the plane along the support surface of the tray.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable by Zhang (U.S. Publication 2006/0219074) in view of Uneyama (U.S. Patent 7,084,779).
In regards to claim 5, the modified device of Zhang does not disclose the height that the blade extends above the upper surface of the tray and therefore is silent as to wherein there is a tangent line C of an outer edge of the blade taken where the outer edge of the blade meets the plane along the upper surface of the tray; and wherein an angle a between a portion of the plane along the upper surface of the tray running through the blade and the tangent line C is 50 or 60 degrees or greater.   However, as set forth in the specification by the Applicant the tangent line is a product of how high blade can extend through the table surface.  As the modified device of Zhang is structurally the same as the claimed invention, as both provide for offset axis of the motor and blade, the blade height above the surface and thus the angle a  would be limited by the rotational axis of the blade or blade clamping plates abutting the bottom surface of the table and additionally the overall diameter of the blade.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a larger blade or to have maximized the blade protrusion through the saw table as a matter of a results effective variable allowing for cleaner cuts of the workpiece, if the angle was not already greater than 60 degrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724